Citation Nr: 0020138	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  95-29 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for left foot 
calcaneal bursitis, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased rating for postoperative 
excision of calcaneal exostosis of the right foot with 
residual scar, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran had verified active duty from August 1974 to 
February 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) following a March 1995 decision of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the veteran's claims of entitlement 
to a compensable disability rating for her service-connected 
left foot calcaneal bursitis and entitlement to a disability 
rating in excess of 10 percent for her service-connected 
postoperative excision of calcaneal exostosis of the right 
foot with residual scarring.  In January 1998, the Board 
remanded the appeal for further evidentiary development.  In 
November 1998, the RO granted an increased (10 percent) 
rating for the left foot disability.

As will be discussed below, in December 1998, the veteran 
withdrew her appeal for increased ratings.  However, in April 
1999, the veteran rescinded the withdrawal to the extent that 
it applied to her right foot claim.  (The right foot issue 
will be discussed in the remand that follows the decision 
below.)


FINDING OF FACT

In December 1998, the veteran filed with the RO a signed 
withdrawal of her appeal for a higher rating for left foot 
calcaneal bursitis.


CONCLUSION OF LAW

The Board does not have jurisdiction to adjudicate the merits 
of the veteran's appeal for a higher rating for left foot 
calcaneal bursitis.  38 U.S.C.A. §§ 1110, 7105 (West 1991); 
38 C.F.R. § 20.204(b) (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

As to the claim for an increased rating for a left foot 
disability, the Board notes that 38 C.F.R. § 20.204(b) (1999) 
provides that a substantive appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  
In November 1998, following the Board's January 1998 remand, 
the RO granted an increased (10 percent) rating for the left 
foot disability and continued the veteran's right foot 
disability as 10 percent disabling.  In December 1998, the 
veteran wrote the RO and stated that, ". . . the 10% that 
you are giving me at this time on the left foot is correct.  
I accept these finding[s]. . .  Also I will now be 20%, with 
10% on each foot.  I agree with these findings."  The 
veteran signed the December 1998 statement.  The Board finds 
that the clear language of the veteran's December 1998 
statement amounted to a withdrawal of the veteran's appeal 
for an increased rating for the left foot disability.  
§ 20.204(b).  

In response to a March 1999 letter from the RO wherein it was 
noted that she had withdrawn her appeal, the veteran filed 
correspondence dated in April 1999 in which she made 
arguments that her right foot disability should have been at 
least 20 percent disabling.  The Board finds that such 
argument, made in response to the RO's March 1999 letter, 
effectively rescinded her withdrawal as to the right foot 
issue, but not the left foot.  Accordingly, the issue of 
entitlement to an increased rating for service-connected left 
foot disability is dismissed.  Id.  


ORDER

The veteran's appeal for an increased rating for left foot 
calcaneal bursitis is dismissed. 



REMAND

Turning next to the issue of an increased rating for the 
right foot disability, the Board notes that it remanded this 
issue in January 1998, in part, to afford the veteran a VA 
orthopedic examination that addressed the factors considered 
in DeLuca v. Brown, 8 Vet. App. 202 (1995).

In DeLuca, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) held that, in evaluating a 
service-connected disability involving a joint, functional 
loss due to pain under 38 C.F.R. § 4.40 and functional loss 
due to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. § 4.45 must be 
considered.  The Court also held that the functional losses 
should be described by reference to additional range of 
motion lost beyond that clinically manifested.

However, in reviewing the evidence in the claims folder, it 
does not appear that this DeLuca-type analysis was undertaken 
to account for the veteran's oft-repeated complaints of pain 
and flare-ups.  The June and July 1999 examiners, just like 
earlier examiners, noted the veteran's complaints of chronic 
right foot pain, flare-ups, swelling, and discoloration.  
Moreover, the 1999 examiner reported that the veteran pointed 
to the anterior arch of the foot and tibia and stated that 
this was where she had swelling, discoloration, pain and 
hypersensitivity during cold.  It was reported that the 
veteran had pain along the lateral and medial edge of the 
right foot.  Additionally, there was tenderness to palpation 
at the insertion of the Achilles tendon, both within the 
tendon substance and anterior to the tendon.  Right foot 
range of motion studies disclosed dorsiflexion to 10 degrees, 
plantar flexion to 55 degrees, supination to 20 degrees, and 
pronation to 5 degrees.  Right hindfoot subtalar range of 
motion studies disclosed adduction to 5 degrees and abduction 
to 10 degrees.  Right metatarsophalangeal joints range of 
motion studies disclosed flexion to 25 degrees and extension 
to 85 degrees.

It was opined that the veteran's adverse symptomatology was 
most consistent with posterior heel pain syndrome.  Next, it 
was opined that 

. . . it is not apparent that there is 
anything other than a focal mechanical 
problem relating to this four-part 
posterior heel syndrome problem, however, 
because of her complaints of diffuse 
intermittent pain, swelling, 
discoloration, etc., it is difficult to 
see if she may not have some other type 
of disorder on top of that, such as a 
tarsal tunnel syndrome or an autoimmune 
disorder of some type.  Although this is 
very unlikely, it is 
possible . . .

No opinion was provided as to how such factors could be 
applied to the rating criteria.  Consequently, it may be said 
that the examination reports were once again unresponsive to 
the mandate of DeLuca.  For example, while a veteran may have 
almost normal range of motion demonstrated in a clinical 
setting, her functional loss due to pain or flare-ups may be 
comparable to a disability level contemplated by more severe 
limitation of motion.  If so, she must be rated accordingly.  
The only way to apply this rule is for the examiner to 
provide his/her best judgment as to the level of disability 
caused by the pain or flare-ups, etc., and to report such an 
opinion in terms that can be used to apply the rating 
criteria.  This is especially important where, as here, the 
record suggests worsening symptoms.  (When examined in June 
1998 episodes of severe problems where the veteran had to be 
completely off her foot were reportedly occurring five times 
a year, but by July 1999 it was noted that she had 
experienced increased frequency of flare-ups-once a month 
compared with four to five times a year previously.)

Accordingly, the veteran's claim for an increased rating for 
her service-connected right foot disability must be remanded 
to afford the veteran another VA orthopedic examination that 
addresses the factors set out in DeLuca in a manner which 
allows application of the rating criteria.  See Stegall v. 
West, 11 Vet. App. 268 (1998) (a remand is necessary due to 
the RO's failure to follow the directives contained in the 
Board's remand decision; where the remand orders of the Board 
are not complied with, the Board itself errs in failing to 
ensure compliance).

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The veteran should be allowed to 
supplement the record on appeal.  

2.  The RO should contact the July 1999 
examiner and ask that he provide an 
addendum to that examination.  
Specifically, he should be asked to 
equate with additional loss in range of 
motion the right foot functional losses 
due to problems such as pain, 
incoordination, weakness, fatigability, 
abnormal movements, etc. . . See 
38 C.F.R. §§ 4.40, 4.45 (1999); DeLuca, 
supra.  An opinion should also be given 
as to whether the veteran's service-
connected right foot disability, when 
taking into account the veteran's 
complaints of pain, swelling, flare-ups, 
etc., equates to foot disability that is 
"moderate," "moderately severe," or 
"severe."  38 C.F.R. § 4.71a, 
Diagnostic Code 5284.  

3.  If the examiner that conducted the 
July 1999 VA examination is no longer 
available or cannot provide the requested 
opinions without examining the veteran, 
the veteran should be scheduled for an 
orthopedic evaluation.  The examiner 
should review the claims file, examine 
the veteran, and provide findings that 
take into account all functional 
impairments due to her service-connected 
right foot disability, including problems 
such as pain, incoordination, weakness, 
fatigability, abnormal movements, etc.  
See 38 C.F.R. §§ 4.40, 4.45 (1999).  The 
examiner should identify each functional 
debility legitimately experienced by the 
veteran solely due to service-connected 
disability.  Functional loss due to such 
difficulties affecting the right foot 
should be equated with additional loss in 
range of motion due to these factors.  
See DeLuca, supra.  An opinion should 
also be given as to whether the veteran's 
service-connected right foot disability, 
when taking into account her complaints 
of pain, swelling, flare-ups, etc., 
equates to a foot disability that is 
"moderate," "moderately severe," or 
"severe."  

4.  The RO should undertake any 
additional development suggested by the 
evidence obtained.  Adjudication should 
include consideration by the RO of the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 
4.71, 4.71a, 4.118 (1999) and the 
precepts of DeLuca, supra.  If the 
benefit sought is not granted, a 
supplemental statement of the case (SSOC) 
should be issued.

After the veteran and her representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until further notice is 
received.  The purpose of this remand is to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the remanded 
issue.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 


